UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-2256



WILLIAM P. HALEY,

                                              Plaintiff - Appellant,

          versus


W.    RANDOLPH    NICHOLS,      Superintendent,
Chesapeake Public Schools,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:06-cv-00361-RAJ)


Submitted:   May 31, 2007                   Decided:   June 4, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William P. Haley, Appellant Pro Se. Robert Jon Barry, David John
Sullivan, KAUFMAN & CANOLES, PC, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William P. Haley appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint and denying

his motion for reconsideration.     We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court. Haley v. Nichols, No. 2:06-cv-00361-

RAJ (E.D. Va. Oct. 4 & 27, 2006).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                               - 2 -